—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
*665Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules prohibiting inmates from assaulting staff (two counts) and refusing a direct order (two counts)* We find that the two misbehavior reports, together with the unusual incident report and the testimony adduced at the hearing, constitute substantial evidence of petitioner’s guilt (see, Matter of West v Goord, 277 AD2d 544). Petitioner’s assertion that he did not intentionally assault the correction officers presented a credibility determination for resolution by the Hearing Officer (see, Matter of Gonzalez v New York State Dept. of Correctional Servs., 277 AD2d 539). Petitioner’s remaining contentions, including his claim that he received ineffective employee assistance, have been examined and found to be lacking in merit.
Mercure, J. P., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Petitioner pleaded guilty to a charge of fighting and does not challenge the evidentiary basis for the determination of guilt in connection with that charge.